DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed June 10, 2022. As directed by the amendment, claims 21, 29, 33 have been amended and claim 41 has been added. Claim 28 was cancelled and claims 24-25, 36-37 were previously withdrawn. As such, claims 21-23, 26-27, 29-35, 38-41 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMello et al. (2008/0228209), hereinafter “DeMello”.
Regarding claim 29, DeMello discloses a tissue retractor (1100, FIGS. 1-11), comprising: an outer member (1102, 102, FIG. 4), an inner member (110), and a plurality of loops (1140) at a distal portion of the inner member, wherein the plurality of loops comprise a curved outer surface angled with respect to a longitudinal axis of the inner shaft (FIGS. 10-11); wherein the plurality of loops of the tissue retractor are movable from a collapsed position within the outer member to an expanded position when exposed from the outer member within the expanded region (¶60).  
Regarding claim 30, DeMello discloses the tissue retractor of claim 29, wherein the tissue retractor is capable of being inserted through a flexible catheter (this is being interpreted as an intended use limitation - the flexible catheter is not positively claimed).  
Regarding claim 31, DeMello discloses the tissue retractor of claim 30, wherein the tissue retractor is capable of being inserted through a lumen of the flexible catheter (this is being interpreted as an intended use limitation - the flexible catheter is not positively claimed).  
Regarding claim 32, DeMello discloses the tissue retractor of claim 29, wherein the loops comprise shape memory material with a memorized position in the expanded position (¶76).  
Response to Arguments
In response to Applicant's argument that DeMello fails to disclose “wherein the plurality of loops comprise a curved outer surface angled with respect to a longitudinal axis of the inner shaft,” Examiner respectfully disagrees. As depicted in figures 10-11, DeMello teaches petal shaped loops. Therefore, the reference reads on the claim.
Allowable Subject Matter
Claims 21-23, 26-27, 33-35, 38-41 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775